Case 3:19-cv-16287-AET-LHG Document 10 Filed 04/15/20 Page 1 of 12 PageID: 119



NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

    RICHARD L. BRYAN, JR.,

                    Plaintiff,                                     Civ. No. 19-16287

         v.                                                        OPINION

    OCEAN COUNTY et al.,

                    Defendants.

THOMPSON, U.S.D.J.

                                       INTRODUCTION

        This matter comes before the Court on the Motion for Summary Judgment (ECF No. 5)

filed by Defendants Ocean County and Sandra Mueller (“Defendants”). Plaintiff Richard Bryan,

Jr. (“Plaintiff”) opposes. (ECF No. 8.) The Court has decided this matter based upon the written

submissions and without oral argument pursuant to Local Civil Rule 78.1(b). For the reasons

stated herein, the Motion for Summary Judgment is granted in part and denied in part.

                                        BACKGROUND

        On December 9, 2017, Plaintiff was arrested and charged with aggravated assault against

Cornelius Bernabella, who allegedly had ties with the “Bloods” gang. (Compl. ¶¶ 16–17, ECF

No. 1.) Plaintiff was detained pretrial at the Ocean County Jail. (Id. ¶ 18.)1 On March 3, 2018,

Bernabella was arrested for another matter and also detained at the Ocean County Jail. (Id. ¶ 20.)

Plaintiff alleges that although the corrections officers knew that Plaintiff and Bernabella had an

adverse history, they allowed Bernabella to have access to Plaintiff. (Id. ¶ 21.) On March 7,


1
 Although Plaintiff refers to the facility as the “Ocean County Correctional Facility” (Compl. ¶
10), the Court will refer to it as the Ocean County Jail throughout this Opinion.
                                                 1
Case 3:19-cv-16287-AET-LHG Document 10 Filed 04/15/20 Page 2 of 12 PageID: 120



2018, Plaintiff claims that Bernabella attacked him, causing extensive physical injuries (id. ¶¶

22–23), which were exacerbated by Plaintiff’s preexisting medical conditions (id. ¶¶ 19, 25).

Plaintiff alleges that, after the attack, corrections officers warned him that if he told anyone about

the attack, he would be placed in an area of the prison where members of the “Bloods” gang

would have access to him. (Id. ¶ 24.) Defendants contest the incident in question and provide the

Disciplinary Reports from the Ocean County Department of Corrections, which state that

Plaintiff was the initial aggressor in the March 7, 2018 incident. (Defs.’ Ex. D, ECF No. 5-3.)

Defendants also claim that the corrections officers did not know about the animosity between

Plaintiff and Bernabella because, upon entering the prison, both prisoners were asked whether

they had any “enemies in this facility that may harm [them]” and both responded that they did

not. (Defs.’ Exs. B, C, ECF No. 5-3.)

       Plaintiff filed the Complaint on August 2, 2019 against Ocean County, Ocean County

Department of Corrections, Ocean County Jail, Warden Sandra J. Mueller, and John and Jane

Does 1–20 representing past and present employees of the Ocean County Department of

Corrections. (Compl. ¶¶ 8–12.) Plaintiff seeks damages pursuant to 42 U.S.C. § 1983 for

violations of his rights under the Eighth and Fourteenth Amendments of the United States

Constitution. (Id. ¶¶ 33–40.) Specifically, Plaintiff claims that Defendants exhibited reckless or

deliberate indifference by failing to (a) adequately control inmates in dangerous situations; (b)

train, supervise, and instruct custodians of inmates to monitor, deter, and respond to inmate

altercations; (c) establish policies and procedures that identify and separate dangerous inmates

from others; (d) train, supervise, and instruct custodians of inmates to properly respond to threats

of violence; (e) maintain video surveillance of inmate areas to ensure safety; (f) establish policies

and procedures that require immediate response to inmate threats; and (g) properly protect



                                                  2
Case 3:19-cv-16287-AET-LHG Document 10 Filed 04/15/20 Page 3 of 12 PageID: 121



Plaintiff from Bernabella by allowing them to be unattended for an unreasonable length of time.

(Id. ¶ 27.) Plaintiff also claims that John and Jane Does 1–20 failed to adequately patrol the

facility and failed to timely intervene and stop Bernabella’s attack on Plaintiff. (Id. ¶¶ 28–29.)

Additionally, Plaintiff asserts the following state law violations: negligence; gross negligence;

negligent hiring, training, and supervision; violations of the New Jersey Civil Rights Act; and

intentional infliction of emotional distress. (Id. ¶ 40.)

        On September 17, 2019, Defendants Sandra Mueller and Ocean County filed the present

Motion for Summary Judgment in lieu of an answer to the Complaint, and prior to any discovery.

(ECF No. 5.) On October 25, 2019, Plaintiff filed an Opposition (ECF No. 8), but did not include

a responsive statement of material facts. Defendants filed a Reply on November 8, 2019. (ECF

No. 9.) Defendants’ Motion for Summary Judgment is now before the Court.

                                       LEGAL STANDARD

        Summary judgment shall be granted if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A dispute is “genuine” if it could lead

a “reasonable jury [to] return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). A fact is “material” if it will “affect the outcome of the suit under

the governing law.” Id. When deciding the existence of a genuine dispute of material fact, a

court’s role is not to weigh the evidence; all reasonable “inferences, doubts, and issues of

credibility should be resolved against the moving party.” Meyer v. Riegel Prods. Corp., 720 F.2d

303, 307 n.2 (3d Cir. 1983). Consequently, “[s]ummary judgment is precluded if a disputed fact

exists which might affect the outcome of the suit under the controlling substantive law.” Josey v.




                                                   3
Case 3:19-cv-16287-AET-LHG Document 10 Filed 04/15/20 Page 4 of 12 PageID: 122



John R. Hollingsworth Corp., 996 F.2d 632, 637 (3d Cir. 1993) (citing Anderson, 477 U.S. at

248).

        In resolving a motion for summary judgment, a district court considers the facts drawn

from “the pleadings, the discovery and disclosure materials, and any affidavits.” Curley v. Klem,

298 F.3d 271, 276–77 (3d Cir. 2002) (internal quotations omitted). The court must determine

“whether the evidence presents a sufficient disagreement to require submission to a jury or

whether it is so one-sided that one party must prevail as a matter of law.” Anderson, 477 U.S. at

251–52. The Court must grant summary judgment against any party “who fails to make a

showing sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322.

                                           DISCUSSION

I.      Defendants’ Statement of Material Facts

        Plaintiff has failed to respond to Defendants’ Statement of Uncontested Facts (ECF No.

5-2), as required under Local Civil Rule 56.1(a). “[A]ny material fact not disputed shall be

deemed undisputed for purposes of the summary judgment motion.” Local Civ. R. 56.1(a).

Accordingly, the Court will accept the facts stated in Defendants’ Statement of Uncontested

Facts as true. These facts include the dates on which Plaintiff and Bernabella were admitted to

Ocean County Jail (Statement of Facts ¶¶ 2, 4, ECF No. 5-2); that both Plaintiff and Bernabella

stated that they had no enemies in the jail (id. ¶¶ 2, 5); and that Plaintiff and Bernabella “had a

physical encounter” on March 7, 2018, “which resulted in physical injuries to Plaintiff” (id. ¶ 6).

II.     Exhaustion of Administrative Remedies

        Defendants first assert that Plaintiff has failed to exhaust his administrative remedies as

required by the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a). (Mot. at 2–5,



                                                  4
Case 3:19-cv-16287-AET-LHG Document 10 Filed 04/15/20 Page 5 of 12 PageID: 123



ECF No. 5.) The exhaustion requirement of the PLRA only applies to prisoners who are in

custody at the time of filing the complaint. Abdul-Akbar v. McKelvie, 239 F.3d 307, 314 (3d Cir.

2001). Although not stated in the Complaint, Plaintiff claims in his Opposition that he was

released from jail prior to filing this suit. (Opp’n at 4, ECF No. 8; Tarver Affirm ¶ 5, ECF No. 8-

1 (stating that Plaintiff was released from Ocean County Jail on October 9, 2018).) Defendants

concede that, if in fact Plaintiff was not incarcerated at the time of filing the Complaint, then the

PLRA exhaustion requirement does not apply. (Reply at 2, ECF No. 9.) Because there is a

factual dispute as to whether Plaintiff was incarcerated at the time of filing the Complaint, the

Court will deny summary judgment with respect to Defendant’s claim that Plaintiff did not

exhaust administrative remedies under the PLRA.

III.    42 U.S.C. § 1983 Claims

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

Generally, a public employee acts under color of state law “while acting in his official capacity

or while exercising his responsibilities pursuant to state law.” Id. at 50 (citations omitted).

Additionally, the Supreme Court has held that municipalities and other local government units

can be sued under § 1983 in certain circumstances. Monell v. Dep’t of Soc. Servs. of City of N.Y.,

436 U.S. 658, 690 (1978). Plaintiff seeks damages pursuant to 42 U.S.C. § 1983 for violations of

the Eighth and Fourteenth Amendments against Defendant Mueller, a public employee, and

Defendant Ocean County, a municipality. (Compl. ¶¶ 32–37.) The Court will consider each of

Plaintiff’s allegations in turn.




                                                  5
Case 3:19-cv-16287-AET-LHG Document 10 Filed 04/15/20 Page 6 of 12 PageID: 124



       A.      Excessive Force

       Plaintiff does not clearly articulate an excessive force claim in his Complaint. However,

in Plaintiff’s Opposition to the Motion for Summary Judgment, Plaintiff seems to raise excessive

force claims against Defendants. (See Opp’n at 6, 14 (citing the legal standard for an excessive

force claim by a pretrial detainee).) However, as noted above, a § 1983 claim requires that the

violation was committed by a person acting under color of state law. The incident in question

involved an alleged attack by Bernabella, an inmate, on Plaintiff, another inmate. Plaintiff has

not alleged that Bernabella acted on behalf of Defendants Mueller or Ocean County, or that any

other state actor was involved in the alleged attack itself. Therefore, Plaintiff has not adequately

pleaded an excessive force claim, and instead Plaintiff’s allegations are best construed as failure-

to-protect claims.

       B.      Failure to Protect

       Plaintiff alleges that Defendants failed to protect him by (i) failing to properly train and

supervise the corrections officials; (ii) failing to implement necessary policies and procedures;

and (iii) allowing Bernabella to have unsupervised access to Plaintiff. (Compl. ¶ 27.) The Eighth

Amendment’s prohibition against cruel and unusual punishment protects prisoners against the

“unnecessary and wanton infliction of pain.” Whitley v. Albers, 475 U.S. 312, 319 (1986)

(internal citations omitted). “This constitutional limitation on punishment has been interpreted to

impose a duty upon prison officials to take reasonable measures ‘to protect prisoners from

violence at the hands of other prisoners.’” Hamilton v. Leavy, 117 F.3d 742, 746 (3d Cir. 1997)

(quoting Farmer v. Brennan, 511 U.S. 825, 833 (1994)). Although the Eighth Amendment’s

Cruel and Unusual Punishment Clause only applies to an inmate who has been both convicted

and sentenced for his crimes, see Graham v. Connor, 490 U.S. 386, 392 n.6 (1989), the Third



                                                  6
Case 3:19-cv-16287-AET-LHG Document 10 Filed 04/15/20 Page 7 of 12 PageID: 125



Circuit has held that a pretrial detainee may bring a “due process-grounded failure-to-protect

claim of the sort that a sentenced inmate can bring under the Eighth Amendment,” Bistrain v.

Levi, 696 F.3d 352, 367–68 (3d Cir. 2012). Such a claim is grounded in either the Fifth

Amendment’s or Fourteenth Amendment’s Due Process Clause. Id. Because Plaintiff was a

pretrial detainee when the alleged violations took place, the Court will construe his claims as due

process violations rather than violations of the Eighth Amendment.

       To state a claim for damages against a prison official for failure to protect from inmate

violence, “an inmate must plead facts that show (1) he was incarcerated under conditions posing

a substantial risk of serious harm, (2) the official was deliberately indifferent to that substantial

risk to his health and safety, and (3) the official’s deliberate indifference caused him harm.” Id.

at 367 (citing Farmer, 511 U.S. at 834; Hamilton, 117 F.3d at 746). “Deliberate indifference” in

this context is a subjective standard: “the prison official-defendant must actually have known or

been aware of the excessive risk to inmate safety.” Beers-Capitol v. Whetzel, 256 F.3d 120, 125

(3d Cir. 2001). However, “a factfinder may conclude that a prison official knew of a substantial

risk from the very fact that the risk was obvious.” Id. Still, Prison officials may escape liability if

they “believed (albeit unsoundly) that the risk to which the facts gave rise was insubstantial or

nonexistent,” or “if they responded reasonably to the risk, even if the harm ultimately was not

averted.” Farmer, 511 U.S. at 844. The Court will consider the adequacy of Plaintiff’s failure-to-

protect claims against each Defendant.

               1.      Supervisory Liability of Defendant Mueller

       A plaintiff cannot hold a supervisor liable for the actions of her employees solely on a

respondeat superior theory under § 1983. Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). However,

supervisors can be held liable if (1) “they established and maintained a policy, practice or custom



                                                   7
Case 3:19-cv-16287-AET-LHG Document 10 Filed 04/15/20 Page 8 of 12 PageID: 126



which directly caused the constitutional harm” or (2) “they participated in violating plaintiff’s

rights, directed others to violate them, or, as the persons in charge, had knowledge of and

acquiesced in their subordinates’ violations.” Santiago v. Warminster Twp., 629 F.3d 121, 129

n.5 (3d Cir. 2010) (citing A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572,

586 (3d Cir. 2004)) (internal quotation marks omitted). Plaintiff does not allege that Defendant

Mueller directly participated in violating Plaintiff’s rights, and instead focuses on Defendant

Mueller’s role as a policymaker for Ocean County Jail. Plaintiff alleges that Defendant Mueller’s

“patrol, supervision and monitoring policies, customs, practices and/or procedures were so

deficient, inadequate and/or unreasonable” that they “constitute deliberate indifference” to

Plaintiff’s due process rights. (Compl. ¶ 31.) Plaintiff also alleges that all Defendants were

deliberately indifferent by failing to establish polices that “enable identification and separation of

dangerous or violent inmates from other inmates” or provide for “immediate response to inmate

threats of violence.” (Compl. ¶ 27(c), (f).)

       Defendants argue that the Complaint “fails to identify any specific policy or practice that

created an unreasonable risk of injury” and does not “set forth facts that show that Warden

Mueller was aware that an unreasonable risk had been created or that she was indifferent to any

risk.” (Mot. at 20.) The Court agrees that Plaintiff has not fully articulated how the policies in

place were deficient, or what policies Defendant Mueller should have adopted to achieve the

goals of separating dangerous inmates or responding to inmate threats. However, without more

information as to these policies, or any evidence as to Defendant Mueller’s knowledge or lack of

knowledge of the alleged risks created by these policies, the Court cannot find that Defendant

Mueller is entitled to judgment as a matter of law. Plaintiff has provided sufficient information to

support a deliberate indifference claim against Defendant Mueller at the pleading stage, and



                                                  8
Case 3:19-cv-16287-AET-LHG Document 10 Filed 04/15/20 Page 9 of 12 PageID: 127



discovery is warranted to further develop these claims.2 See Indian Harbor Ins. Co. v. NL Envtl.

Mgmt. Servs., Inc., 2014 WL 791821, at *5 (D.N.J. Feb. 25, 2014) (citing Hellstrom v. U.S.

Dep’t of Veterans Affairs, 201 F.3d 94, 97 (2d Cir. 2000) (“Only in the rarest of cases may

summary judgment be granted against a plaintiff who has not been afforded the opportunity to

conduct discovery.”)).

       Several disputes of material facts also warrant a denial of summary judgment. First,

Defendants provide Disciplinary Reports that state that Plaintiff initiated the fight against

Bernabella (Defs.’ Ex. D), whereas Plaintiff alleges that Bernabella attacked him (Compl. ¶ 22).

This fact is material because it relates to the central incident at issue and may undermine

Plaintiff’s claim that the Defendants’ policies were the cause of his harm. Second, a dispute

exists as to whether Defendant Mueller actually knew of the alleged risks caused by the deficient

policies in place. As for the specific risk to Plaintiff, Defendant Mueller asserts that she was

unaware of the animosity between Bernabella and Plaintiff because both had indicated, upon

entering the prison, that they did not have any enemies in the facility. (Mot. at 9; Defs.’ Exs. B,

C.) Plaintiff counters that “[t]he risk of placing both the Plaintiff and Defendant in an area where

they had access to each other [wa]s certainly obvious,” such that Defendant’s knowledge could

be inferred. (Opp’n at 7.) Because there are material facts in the dispute, and because the parties

have not been afforded the opportunity to develop their claims through discovery, the Court finds

that summary judgment is premature. Accordingly, summary judgment is denied as to the

failure-to-protect claim against Defendant Mueller.




2
  Discovery is particularly warranted in this case because evidence as to Ocean County Jail’s
internal policies and practices are likely in the hands of Defendants, and because proof of
Defendant Mueller’s knowledge or lack of knowledge of the alleged risk is best determined
through depositions or sworn statements.
                                                  9
Case 3:19-cv-16287-AET-LHG Document 10 Filed 04/15/20 Page 10 of 12 PageID: 128



                2.      Municipal Liability of Defendant Ocean County

        Plaintiff also asserts claims against Defendant Ocean County for deficient policies and

 procedures and failure to train, supervise, and control custodians of inmates. (Compl. ¶ 27, 36.)

 In Monell, the Supreme Court held that a municipality can only be held liable under § 1983

 where “the action that is alleged to be unconstitutional implements or executes a policy

 statement, ordinance, regulation, or decision officially adopted and promulgated by that body’s

 officers.” 436 U.S. at 690. Liability is imposed “when the policy or custom itself violates the

 Constitution or when the policy or custom, while not unconstitutional itself, is the moving force

 behind the constitutional tort of one of its employees.” Thomas v. Cumberland Cty., 749 F.3d

 217, 222 (3d Cir. 2014) (citation omitted)). A municipality may also be liable where “the

 policymaker has failed to act affirmatively at all, though the need to take some action to control

 the agents of the government is so obvious, and the inadequacy of existing practice so likely to

 result in the violation of constitutional rights, that the policymaker can reasonably be said to have

 been deliberately indifferent to the need.” Natale v. Camden Cty. Corr. Facility, 318 F.3d 575,

 584 (3d Cir. 2003).

        Where the policy “concerns a failure to train or supervise municipal employees, liability

 under section 1983 requires a showing that the failure amounts to ‘deliberate indifference’ to the

 rights of persons with whom those employees will come into contact.” Carter v. City of Phila.,

 181 F.3d 339, 357 (3d Cir.1999) (quoting City of Canton v. Harris, 489 U.S. 378, 388 (1989)).

 Additionally, “the deficiency in training [must have] actually caused” the constitutional

 violation. Canton, 489 U.S. at 391. Deliberate indifference for a municipality ordinarily requires

 “[a] pattern of similar constitutional violations by untrained employees.” Connick v. Thompson,

 563 U.S. 51, 62 (2011). However, “in certain situations, the need for training can be said to be



                                                  10
Case 3:19-cv-16287-AET-LHG Document 10 Filed 04/15/20 Page 11 of 12 PageID: 129



 ‘so obvious,’ that failure to do so could properly be characterized as ‘deliberate indifference’ to

 constitutional rights even without a pattern of constitutional violations.” Thomas, 749 F.3d at 223

 (citing Canton, 489 U.S. at 390 n.10).

        Plaintiff’s allegations that Defendant Ocean County enacted deficient policies are the

 same as those against Defendant Mueller. (See Compl. ¶ 27.) Defendants do not provide any

 arguments specific to Defendant Ocean County, but generally assert that Plaintiff has not

 identified the specific policies he seeks to challenge and has failed to identify a pattern of

 violations. (Mot. at 9; Reply at 7.) As noted above, because the Court does not know the specific

 policies (or lack of policies) at issue, the Court cannot determine at this stage that Defendant

 Ocean County is entitled to judgment as a matter of law. Additionally, while a pattern of

 violations is often required to succeed on a municipal liability claim, in some cases a single

 incident may be sufficient, see Thomas, 749 F.3d at 223, and therefore the Court will not grant

 summary judgment due to Plaintiff’s reliance on a single incident in support of his claims.

 Accordingly, summary judgment is denied as to the Monell claims against Defendant Ocean

 County.

        Plaintiff also asserts that Defendants were deliberately indifferent by failing to adequately

 train corrections officers in (i) “properly monitoring, deterring, controlling and responding to

 inmate movements, disorders, altercations and violence” and (ii) “the proper response to threats

 of violence.” (Compl. ¶ 27(b), (d).) Similar to Plaintiff’s claims regarding deficient policies,

 Plaintiff’s failure-to-train claims require further factual development, both to pinpoint the

 deficiencies in the training programs and to either identify a pattern of similar violations

 committed by untrained employees or show that the risk of constitutional violations was obvious.

 Information on such training programs is likely in the hands of Defendants, and therefore



                                                  11
Case 3:19-cv-16287-AET-LHG Document 10 Filed 04/15/20 Page 12 of 12 PageID: 130



 discovery is required for Plaintiff to develop a factual record. For these reasons, summary

 judgment is denied as to the failure-to-train claims against Defendant Ocean County.

                 3.      State Law Claims

         Defendants contend that they have immunity from the state law claims at issue pursuant

 to the New Jersey Tort Claims Act (“NJTCA”), N.J. Stat. Ann. § 59:1-1 et seq. (Mot. at 21–25.)

 Specifically, the NJTCA provides that “[n]either a public entity nor a public employee is liable

 for . . . any injury caused by . . . a prisoner to any other prisoner.” N.J. Stat. Ann. § 59:5-2.

 Plaintiff concedes that Defendants are immune from the state law claims set forth in the

 Complaint. (Opp’n at 17.) Accordingly, summary judgment is granted as to the claims for

 negligence, gross negligence, negligent hiring, training, and supervision, violations of the New

 Jersey Civil Rights Act, and intentional infliction of emotional distress.

                                            CONCLUSION

         For the foregoing reasons, Defendants’ Motion for Summary Judgment (ECF No. 5) is

 granted in part and denied in part. An appropriate Order will follow.



 Date: April 15, 2019                                             /s/ Anne E. Thompson     .
                                                                 ANNE E. THOMPSON, U.S.D.J.




                                                   12
